  8:20-cv-00224-RGK-PRSE Doc # 10 Filed: 07/17/20 Page 1 of 2 - Page ID # 31




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

JOHN K. WALTON,

                     Plaintiff,                               8:20CV224

      vs.
                                                 MEMORANDUM AND ORDER
MICHEAL MYERS, Director; WEST,
Captain, Official capacity; SULLIVAN,
LT, Official capacity;       MOSS, Sgt,
Official capacity; GILLISPIE, Officer,
Individual          capacity;      and
PENAHERRARA, Officer;

                     Defendants.


       This matter is before the court on case management. On July 13, 2020, the
court received notice that Plaintiff was no longer incarcerated at Douglas County
Corrections (“DCC”). (Filing 8 at CM/ECF p. 2, Case No. 8:20CV249.) Plaintiff
indicated in a filing in 8:20CV249 (filing 5 at CM/ECF p. 3, Case No. 8:20CV249)
that he would be moving to the Nebraska State Penitentiary and the Nebraska
Department of Correctional Services (“NDCS”) website reflects that Plaintiff is
now in custody in the Diagnostic and Evaluation Center.1 The court has updated
Plaintiff’s address accordingly.

       On June 18, 2020, the court granted Plaintiff’s motion seeking leave to
proceed IFP and ordered him to pay an initial partial filing fee in the amount of
$15.03 within 30 days. (Filing 7.) In light of Plaintiff’s recent move to a new
institution, the court will allow Plaintiff additional time to pay his initial partial
filing fee and will provide notice to his present institution of its responsibility, after
payment of the initial partial filing fee, to collect the remaining installments of the

      1
          See https://dcs-inmatesearch.ne.gov/Corrections/COR_input.html.
  8:20-cv-00224-RGK-PRSE Doc # 10 Filed: 07/17/20 Page 2 of 2 - Page ID # 32




filing fee and forward the payments to the court pursuant to 28 U.S.C. §
1915(b)(2).

      IT IS THEREFORE ORDERED that:

       1.     Plaintiff shall have until August 17, 2020 to pay his initial partial
filing fee of $15.03. Plaintiff must pay this initial partial filing fee by the appointed
deadline or his case will be subject to dismissal. Plaintiff may request an extension
of time if one is needed.

       2.     The clerk’s office is directed to send a copy of this order and a copy
of the court’s June 18, 2020 Memorandum and Order (filing 7) to the appropriate
official at Plaintiff’s institution.

       3.    The clerk’s office is directed to set a pro se case management deadline
in this case using the following text: August 17, 2020: initial partial filing fee
payment due.

      Dated this 17th day of July, 2020.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge




                                           2
